In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 12‐3696 
STACY ALEXANDER and KIM ROGERS, 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

CASINO QUEEN, INC., 
                                                           Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Southern District of Illinois. 
                No. 10-CV-908-WDS — William D. Stiehl, Judge. 
                                  ____________________ 

    ARGUED NOVEMBER 15, 2013 — DECIDED JANUARY 8, 2014 
                 ____________________ 

  Before  FLAUM  and  HAMILTON,  Circuit  Judges,  and 
KAPALA, District Judge.* 
   FLAUM,  Circuit  Judge.  Stacy  Alexander  and  Kim  Rogers 
are African‐American women who used to work as cocktail 
waitresses  for  Casino  Queen,  Inc.  in  East  St.  Louis,  Illinois. 
They  allege  race  discrimination,  retaliation,  and  a  hostile 

                                                 
* Of the Northern District of Illinois, sitting by designation. 
2                                                                 No. 12‐3696 

work environment under Title VII of the Civil Rights Act of 
1964,  42  U.S.C.  §  2000e  et  seq.  The  district  court  granted 
Casino  Queen  summary  judgment  on  all  three  claims.  We 
aﬃrm as to the hostile work environment claim, but reverse 
and  remand  as  to  the  race  discrimination  and  retaliation 
claims. 
                                         I. Background 
    Plaintiff  Alexander  worked  at  Casino  Queen  from  1993 
until  July  2010,  when  she  began  an  extended  medical  leave 
of  absence.  Her  employment  ultimately  ended  in  February 
2012.  Plaintiff  Rogers  worked  at  Casino  Queen  from  1994 
through  May  2010,  when  she  voluntarily  resigned.  Both 
were  cocktail  waitresses  for  the  duration  of  their 
employment;  neither  ever  applied  for  a  different  position. 
Both were also members of a union and therefore subject to a 
collective  bargaining  agreement  (“CBA”).  This  lawsuit  is 
based on Alexander’s experiences between October 11, 2007 
and July 2010, and Rogers’ experiences between October 11, 
2007 and May 2010.1 Their allegations fall into three buckets: 
(1) floor reassignments, (2) discipline, and (3) privileges. 
      A.  Floor reassignments 
   Plaintiffs’  most  significant  allegation  from  a  financial 
perspective concerns floor reassignments. At Casino Queen, 
a cocktail waitress made $7 to $8 per hour in salary—about 
$60 per day—and made $40 to $160 or more per day in tips. 
Tips  thus  comprised  about  40%  to  73%  of  a  waitress’s  total 
                                                 
1 October 11, 2007 is the date that Alexander and Rogers filed their first 

lawsuit against Casino Queen. The district court dismissed that suit due 
to  the  misconduct  of  the  plaintiffs’  then‐attorney,  and  we  affirmed,  see 
Alexander v. Casino Queen, Inc., 321 Fed. App’x 509 (7th Cir. 2009). 
No. 12‐3696                                                           3      

compensation.  Three  to  six  cocktail  waitresses  worked  the 
casino floor at any given time. Each waitress was assigned to 
cover  a  specific  area  of  the  casino  floor  (e.g.,  the  blackjack 
tables,  the  penny  slot  machines,  etc.).  Plaintiffs  state  that 
waitresses  usually  did  not  receive  large  tips  from  patrons 
playing  the  “penny  slots,”  so  that  area  of  the  casino  floor 
was  not  a  desirable  assignment.  By  contrast,  average  tips 
were  higher  at  the  “high  roller”  tables,  so  that  area  was 
desirable.  The  waitresses  periodically  bid  on  shift 
assignments  based  on  their  seniority.  By  2008,  Alexander 
and  Rogers  were  the  second‐  and  sixth‐most  senior 
waitresses,  respectively,  allowing  them  to  win  their 
preferred areas of the casino floor. On days when a waitress 
was  absent  or  went  home  early,  the  remaining  waitresses 
received new floor assignments, for that day only, to ensure 
that  the  casino  floor  was  fully  covered.  Plaintiffs  state  that 
when  these  day‐by‐day  reassignments  occurred,  Casino 
Queen  “almost  always”  moved  them  to  less  lucrative  areas 
of the floor, while white waitresses (often with less seniority) 
were  reassigned  to  cover  what  had  been  the  plaintiffs’ 
desirable  areas.  Plaintiffs  allege  that  these  reassignments 
occurred up to twice per week and cost them about $50 per 
day. 
   For instance, Alexander alleges that in July 2009, she was 
removed  from  her  lucrative  table‐game  area  on  three 
consecutive  days  to  cover  for  another  waitress  on  medical 
leave. A less senior white waitress covered Alexander’s area. 
Casino Queen replies that Kelly Carey, plaintiffs’ supervisor, 
administered  floor  assignments  “consistently  pursuant  to 
pre‐arranged  floor  plans  without  regard  to  any  particular 
waitress’s  race.”  Carey,  who  is  white,  was  a  Food  and 
Beverage Director. 
4                                                        No. 12‐3696 

   Relatedly,  Alexander  also  alleges  that  in  late  2008,  she 
bid  for  and  received  an  area  with  dollar  slot  machines, 
which  was  considered  a  good‐tip  area.  A  few  months  later, 
though,  the  boundaries  of  her  assigned  area  were  redrawn 
(without  conducting  a  rebid),  and  as  a  result,  she  lost  the 
dollar slots and a white waitress received them. 
      B. Discipline 
    Plaintiffs  next  allege  that  they  were  disciplined  more 
harshly  than  their  white  colleagues  with  respect  to  tardies, 
absences, breaks, and eating at work. On both October 3 and 
November 3, 2008, Alexander claims that she was written up 
for  being  tardy  when  she  was  actually  on  time.  (She  asked 
the  H.R.  Director  for  copies  of  her  time‐clock  records.)  On 
November  6,  Alexander  was  one  minute  late,  and  Casino 
Queen  then  suspended  her  for  a  day  because  of  her  three 
alleged  tardies,  resulting  in  a  day  of  lost  pay  and  tips. 
Rogers,  too,  was  written  up  for  being  late  on  November  3, 
2008,  even  though  time  records  showed  that  she  clocked  in 
at 7:43 a.m. for her 7:45 a.m. shift. Plaintiffs say that a white 
cocktail  waitress,  Kim  Lay,  arrived  late  to  work  42  times  in 
an  eleven‐month  period,  according  to  Rogers’  notes.  In  its 
brief, Casino Queen says that under the CBA, eight tardies in 
a  rolling  12‐month  period  results  in  an  employee’s 
suspension.  Plaintiffs  state  that  nine  tardies  in  a  rolling  12‐
month  period  results  in  termination.  Kim  Lay  was  still 
working at the casino when Rogers left in May 2010. 
    Plaintiffs also allege that when they arrived to work quite 
late—between  one  and  2.5  hours  late—Kelly  Carey  did  not 
allow  them  to  work  that  day.  That  day  counted  as  an 
“absence”  and  plaintiffs  lost  their  base  pay  and  tips.  The 
situation  was  handled  differently,  however,  when  the 
No. 12‐3696                                                          5     

cocktail  waitress  was  white.  For  example,  when  Nicole 
Khoury  was  a  “no  call/no  show”—i.e.,  she  neither  came  to 
work  nor  notified  Casino  Queen  of  her  absence—Casino 
Queen called her in to work (2.5 hours late) and she worked 
the  rest  of  her  shift.  A  “no  call/no  show”  should  result  in 
automatic  termination,  plaintiffs  say.  Similarly,  on  July  13, 
2009,  Kim  Lay  allegedly  was  more  than  one  hour  late,  but 
was allowed to work her shift. 
    On February 16 and 24, 2008, Alexander was written up 
for  absences  that  should  have  counted  as  leave  under  the 
Family  and  Medical  Leave  Act  of  1993.  Casino  Queen  was 
supposed to remove the write‐ups from her file, but did not; 
as  a  result,  when  Alexander  received  a  third  absence  in 
October  (due  to  a  family  emergency),  Kelly  Carey  used  the 
“three”  absences  to  suspend  and  then  fire  Alexander. 
Alexander  involved  her  union  and  was  reinstated  after 
missing seven days of work. She recovered her base pay for 
those seven days, but not the tips she would have earned. 
    On  December  21,  2008,  and  again  in  April  2009,  Carey 
wrote  up  Alexander  for  stopping  at  the  restroom  after  her 
authorized  lunch  break  before  she  returned  to  the  casino 
floor. Alexander says that she saw white cocktail waitresses 
repeatedly  do  this;  in  fact,  Alexander  and  Rogers  allegedly 
saw  white  waitresses  taking  extended  breaks  with  Carey, 
including at times that these waitresses were not scheduled 
for  breaks.  Carey  also  wrote  up  Rogers  for  spending  too 
much  time  standing  at  the  bar  when  Rogers  was  actually 
waiting to pick up drinks. In contrast, Rogers says that white 
waitresses,  on  several  occasions,  stood  at  the  bar  talking  to 
each  other  or  white  bartenders  for  extended  periods.  On 
November  17,  2009,  Rogers  saw  cocktail  waitress  Kim  Lay 
6                                                        No. 12‐3696 

talking on the casino floor to her boyfriend, who was also a 
casino  employee.  Carey  allegedly  walked  by  the  couple 
twice before saying something to them. 
    On June 20, 2008, Rogers received a write‐up for having 
food at her work area—a violation of company policy. When 
Rogers reported the write‐up to the union representative, he 
told  her  that  on  the  same  day,  a  white  cocktail  waitress 
named  Brandie  was  caught  by  management  eating  food  at 
the  bar.  Brandie’s  food  was  taken  away  but  she  did  not 
receive  a  write‐up.  Rogers  saw  white  cocktail  waitresses 
eating  on  the  casino  floor  many  times,  including  Corena 
Piatt  on  four  specific  dates  in  2009;  it  is  unclear,  however, 
whether management saw these incidents. 
    Finally,  in  March  2010,  Rogers  told  H.R.  representative 
Kim  Cushon  (who  is  black)  that  she  believed  Carey  was 
watching her more closely than white cocktail waitresses, for 
instance by following Rogers into the bathroom on multiple 
occasions. Rogers said that she thought Carey was harassing 
and  retaliating  against  her.  Cushon  allegedly  replied  that  it 
was Carey’s “right” to single out Rogers. 
      C. Privileges 
    Rogers  alleges  that  Carey  denied  her  requests  for 
vacation or personal days without explanation, but routinely 
approved  white  cocktail  waitresses’  requests.  In  late  May 
2009,  Carey  allegedly  denied  Rogers’  request  for  a  day  off 
the  following  Thursday.  A  few  days  later  Carey  approved 
the  request  of  Michelle,  a  white  cocktail  waitress,  for  a  day 
off the following Sunday. Plaintiffs state that Sundays were 
busier  than  Thursdays.  In  addition,  in  December  2008, 
Rogers’  aunt  died  and  she  asked  Carey  for  an  emergency 
No. 12‐3696                                                         7     

day  off  to  attend  the  funeral.  Carey  denied  this  request. 
Several  months  later,  Carey  granted  a  white  waitress’s 
request  for  an  emergency  day  off  because  a  relative  was 
threatening suicide. 
   Rogers says that on May 20, 2010, she attempted to give 
two  weeks’  notice  that  she  was  resigning;  white  cocktail 
waitresses such as Kim Turner, Kim Gann, and Brandie had 
publicly announced their resignations and then continued to 
work for two weeks afterward. But the day that Rogers gave 
two  weeks’  notice,  Casino  Queen’s  H.R.  representative  told 
Rogers not to come back to work. Rogers asked if she could 
revoke  her  notice  and  work  two  more  weeks,  but  was  told 
she  could  not.  She  reported  to  work  the  next  day  anyway, 
but  Casino  Queen  security  guards  escorted  her  out  of  the 
casino.  Rogers  received  her  base  pay  for  those  two  weeks, 
but not the tips she would have earned. 
    Plaintiffs     protested     Casino      Queen’s        alleged 
discrimination,  but  to  no  avail.  Rogers  repeatedly  lodged 
internal  complaints,  complained  to  Carey  that  she  thought 
she  was  being  treated  differently  because  of  her  race,  filed 
race  discrimination  complaints  with  the  H.R.  Director, 
protested  to  a  general  manager,  and  complained  to  Carey’s 
boss,  Dominic  Gramaglia,  that  her  floor  reassignments 
caused her to lose tips. On one occasion, Gramaglia accused 
Rogers of insubordination and sent her home early. In 2009, 
two  Casino  Queen  officials  interviewed  Rogers  about  her 
race discrimination complaints and said they would conduct 
an investigation. Rogers says that she never heard back from 
them or anyone else about an investigation. 
  Alexander  filed  a  charge  of  race  discrimination  with  the 
EEOC  in  November  2009,  and  Rogers  followed  suit  in 
8                                                         No. 12‐3696 

February 2010. Plaintiffs filed suit in federal district court in 
2010.  In  2012,  the  district  court  granted  Casino  Queen’s 
motion  for  summary  judgment  on  all  three  claims  (race 
discrimination, retaliation, and a hostile work environment). 
The  district  court  reasoned  that  plaintiffs  did  not  prove  an 
adverse  employment  action,  which  doomed  their  race 
discrimination and retaliation claims. The court also rejected 
their hostile work environment claim. Plaintiffs appealed. 
                           II. Discussion 
    We  review  the  district  court’s  decision  de  novo, 
construing all facts and drawing reasonable inferences in the 
light  most  favorable  to  the  non‐moving  party,  Alexander 
and Rogers. Mullin v. Temco Machinery, Inc., 732 F.3d 772, 776 
(7th  Cir.  2013).  Summary  judgment  is  appropriate  where 
there  is  no  genuine  issue  as  to  any  material  fact  and  the 
moving party is entitled to judgment as a matter of law. Fed. 
R.  Civ.  P. 56;  Fleishman  v.  Continental  Cas. Co.,  698  F.3d  598, 
603 (7th Cir. 2012). In order to address plaintiffs’ substantive 
allegations, we must first decide what evidence to consider; 
plaintiffs seek to rely on not only their own allegations, but 
also  the  depositions  in  another  case,  Riley‐Jackson  v.  Casino 
Queen,  Inc.,  No.  07‐cv‐0631‐MJR‐PMF  (S.D.  Ill.)  (“Riley‐
Jackson”).  After  deciding  this  evidentiary  question,  we  will 
address  plaintiffs’  race  discrimination  claim,  followed  by 
their hostile work environment and retaliation claims. 
      A. The Riley‐Jackson depositions 
   In  Riley‐Jackson,  72  African‐American  cocktail  waitresses 
sued Casino Queen for race discrimination, retaliation, and a 
hostile  work  environment.  Before  that  case  settled,  the 
parties  took  several  depositions,  some  of  which  plaintiffs 
No. 12‐3696                                                           9     

seek  to  rely  on  here.  The  district  court  excluded  these 
depositions  under  Federal  Rule  of  Civil  Procedure  32(a)(8), 
which  permits  a  deposition  taken  in  one  action  to  “be  used 
in a later action involving the same subject matter [and] the 
same parties.” The district court reasoned that the parties in 
this  lawsuit  are  not  “the  same”  as  in  the  Riley‐Jackson  suit. 
The  weight  of  authority  is  that  depositions  can  be  the 
equivalent  of  affidavits,  and  are  therefore  admissible  at  the 
summary judgment stage. See Hoover v. Switlik Parachute Co., 
663 F.2d 964, 966 (9th Cir. 1981) (reasoning that depositions 
can  meet  Rule  56’s  requirements  when  they  are  “made  on 
personal knowledge and set forth facts that were admissible 
in  evidence”);  Tingey  v.  Radionics,  193  Fed.  App’x  747,  765 
(10th  Cir.  2006)  (“As  the  case  law  reveals,  [Rule  32]  is 
primarily  applied  as  a  limitation  on  introducing  deposition 
testimony at trial.”); Vondriska v. Cugno, 368 Fed. App’x. 7, 8–
9  (11th  Cir.  2010)  (“Depositions,  even  those  taken  without 
notice  to  or  the  presence  of  the  later  non‐moving  party  on 
summary  judgment, can” satisfy Rule 56’s requirements for 
an  affidavit);  see  also  7  Moore’s  Federal  Practice §  32.06  (3d 
ed.  2013)  (“A  deposition  may  generally  be  used  as  the 
equivalent  of  an  affidavit  in  motion  practice,  even  though 
Rule  32  would  bar  receipt  of  the  deposition  as  evidence  at 
trial. If the deposition was taken under oath and was based 
on  personal  knowledge,  it  is  at  least  the  equivalent  of  an 
affidavit.”). 
   We  agree  with  the  plaintiffs  that,  in  a  proper  case, 
depositions  from  one  case  may  be  used  at  the  summary 
judgment  stage  of  another,  even  if  Rule  32(a)(8)’s 
requirements are not met. Two conditions must be met for a 
case to be proper. First, the deposition must satisfy Rule 56’s 
requirements  for  an  affidavit  or  declaration—i.e.,  the 
10                                                                No. 12‐3696 

testimony is based on personal knowledge and sets out facts 
that  would  be  admissible  at  trial,  and  the  deponent  is 
competent to testify on these matters. Fed. R. Civ. P. 56(c)(4). 
Second, the depositions from the other case must be part of 
“the record” in the present case, because Rule 56 states that a 
party  must  cite  to  “materials  in  the  record.”  Fed.  R.  Civ.  P. 
56(c)(1)(A)  (emphasis  added).  To  satisfy  the  second 
requirement,  the  plaintiffs  here  needed  to  create  a  docket 
entry,  with  attachments,  to  ensure  that  the  relevant  Riley‐
Jackson  materials  were  part  of  the  record  in  the  plaintiffs’ 
case. The plaintiffs did not take this action—they never filed 
the Riley‐Jackson depositions as part of the record in this case. 
    Plaintiffs  argue  that  “the  record”  in  this  case  includes 
documents filed only in another case because such materials 
are  easily  accessible  in  the  era  of  electronic  filing.  We 
respectfully  disagree.  Despite  technological  advancements, 
“the  record”  still  refers  to  the  materials  filed  in  this  case. 
Therefore, we cannot consider the Riley‐Jackson depositions. 
      B. Race discrimination 
    Plaintiffs  contend  that  Casino  Queen  discriminated 
against them because of their race, in violation of Title VII.2 
Title  VII  makes  it  unlawful  for  an  employer  to  “refuse  to 
hire … or  otherwise  to  discriminate  against  any 
individual … because of such individual’s race.” 42 U.S.C. § 
2000e‐2(a)(1).  Plaintiffs  alleging  discrimination  can  survive 

                                                 
2  Plaintiffs  technically  bring  their  discrimination  and  retaliation  claims 

under both Title VII and 42 U.S.C. § 1981. We analyze both claims under 
Title VII because the analysis for these two claims is generally the same 
under either statute. See Humphries v. CBOCS W., Inc., 474 F.3d 387, 403–
04 (7th Cir. 2007), aff’d, 553 U.S. 442 (2008). 
No. 12‐3696                                                       11      

summary judgment through the direct or indirect method of 
proof  (or  both).  Mullin,  732  F.3d  at  776.  Plaintiffs  here 
proceed  under  both  methods.  Under  the  direct  method, 
plaintiffs  must  provide  either  direct  evidence  or 
circumstantial  evidence  that  supports  an  inference  of 
intentional  discrimination.  Id.  Direct  evidence  requires  an 
admission  of  discriminatory  intent,  i.e.,  “smoking‐gun” 
evidence. Id. Circumstantial evidence typically includes “(1) 
suspicious timing, ambiguous oral or written statements, or 
behavior  toward  or  comments  directed  at  other  employees 
in  the  protected  group;  (2)  evidence,  whether  or  not 
rigorously  statistical,  that  similarly  situated  employees 
outside  the  protected  class  received  systematically  better 
treatment; and (3) evidence that the employee was qualified 
for  the  job  in  question  but  was  passed  over  in  favor  of  a 
person outside the protected class and the employer’s reason 
is a pretext for discrimination.” Id. (quoting Sun v. Bd. of Trs. 
of Univ. of Ill., 473 F.3d 799, 812 (7th Cir. 2007)). Ultimately, a 
plaintiff  facing  summary  judgment  must  produce  sufficient 
evidence  that  a  rational  jury  could  conclude  that  the 
employer took the adverse action against the plaintiff because 
she belongs to a protected class.  Id. (citing Hitchcock v. Angel 
Corps, Inc., 718 F.3d 733, 737 (7th Cir. 2013)). 
     Under the indirect method, plaintiffs must first make out 
a  prima  facie  case  of  discrimination,  see  McDonnell  Douglas 
Corp.  v.  Green,  411  U.S.  792,  802  (1973),  which  has  four 
elements: they must demonstrate that (1) they are members 
of  a  protected  class;  (2)  they  were  meeting  their  employer’s 
legitimate  expectations;  (3)  they  suffered  an  adverse 
employment  action;  and  (4)  at  least  one  similarly  situated 
employee,  not  in  their  protected  class,  was  treated  more 
favorably. Rodgers v. White, 657 F.3d 511, 517 (7th Cir. 2011). 
12                                                     No. 12‐3696 

If the plaintiffs establish a prima facie case, then “the burden 
shifts  to  [Casino  Queen]  to  articulate  a  legitimate, 
nondiscriminatory  reason  for  [the  adverse  employment 
action] which if believed by the trier of fact, would support a 
finding  that  unlawful  discrimination  was  not  the  cause  of 
the  employment  action.”  Petts  v.  Rockledge  Furniture,  LLC, 
534  F.3d  715,  725  (7th  Cir.  2008)  (citation  and  internal 
quotation  marks  omitted).  If  Casino  Queen  meets  this 
burden,  the  burden  returns  to  the  plaintiffs  to  prove,  by  a 
preponderance of the evidence, that the proffered reason is a 
pretext  for  race  discrimination.  Id.  While  the  indirect 
approach  is  often  called  a  “burden  shifting”  method,  “[t]he 
ultimate  burden  of  persuading  the  trier  of  fact  that  the 
defendant intentionally discriminated against the plaintiff[s] 
remains at all times with the plaintiff[s].” Contreras v. Suncast 
Corp., 237 F.3d 756, 760 (7th Cir. 2001) (citation omitted). 
    Casino Queen concedes the first two elements under the 
indirect  method—membership  in  a  protected  class  and 
meeting  its  legitimate  expectations.  We  proceed  now  to  the 
third  and  fourth  elements.  Because  we  ultimately  conclude 
that  plaintiffs  can  avoid  summary  judgment  based  on  the 
indirect  method  of  proof,  we  need  not  address  their 
arguments  under  the  direct  method,  although  they  remain 
free to offer all relevant evidence at trial. 
           i. Adverse employment action 
    The  district  court  concluded  that  the  plaintiffs  did  not 
prove  that  they  suffered  an  adverse  employment  action. 
Adverse  employment  actions  “generally  fall  into  three 
categories:  (1)  termination  or  reduction  in  compensation, 
fringe  benefits,  or  other  financial  terms  of  employment; 
(2) transfers  or  changes  in  job  duties  that  cause  an 
No. 12‐3696                                                          13      

employee’s  skills  to  atrophy  and  reduce  future  career 
prospects;  and  (3)  unbearable  changes  in  job  conditions, 
such as a hostile work environment or conditions amounting 
to  constructive  discharge.”  Barton  v.  Zimmer,  Inc.,  662  F.3d 
448, 453–54 (7th Cir. 2011). To be actionable, an employment 
action  “must  be  a  significant  change  in  employment 
status …  or  a  decision  causing  a  significant  change  in 
benefits.”  Lewis  v.  City  of  Chi.,  496  F.3d  645,  653  (7th  Cir. 
2007)  (citation  omitted).  Adverse  employment  actions  are 
often “economic injuries,” Markel v. Bd. of Regents of Univ. of 
Wisc. Sys., 276 F.3d 906, 911 (7th Cir. 2002), but also “extend 
beyond readily quantifiable losses.” O’Neal v. City of Chi., 392 
F.3d 909, 911 (7th Cir. 2004) (citation omitted). 
    Under  our  precedents,  the  floor  reassignments  in  this 
case constitute an adverse employment action because of the 
relative  importance  that  tips  had  for  these  cocktail 
waitresses,  given  their  compensation  structure  and  the 
alleged  frequency  of  these  reassignments.  Together,  these 
points  demonstrate  a  significant  financial  impact.  This  is 
crucial,  because  our  cases  emphasize  the  importance  of  a 
“significant”  change  in  benefits.  See,  e.g.,  Lewis,  496  F.3d  at 
653.  Here,  tips  comprise  anywhere  from  40%  to  73%  of 
plaintiffs’  compensation.  It  is  true  that  patrons  pay  these 
tips,  not  the  employer;  thus,  the  causal  connection  is  not 
immediate.  Nonetheless,  Casino  Queen’s  alleged  “decision 
caus[ed]  a  significant  change  in  benefits”  through  a  clear 
causal relationship. Id. At the summary judgment stage, we 
credit  plaintiffs’  allegation  that  Casino  Queen  supervisors 
knew that some areas average higher tips than others. 
   The  district  court  came  to  this  conclusion  as  well,  but 
found  plaintiffs’  claims  “speculative”  because  plaintiffs  did 
14                                                         No. 12‐3696 

not “indicate how much in tips they lost” and because “their 
bidded areas only gave them a ‘good potential for tips.’” We 
have  said  that  “uncorroborated,  self‐serving  testimony 
cannot  support  a  claim  if  the  testimony  is  based  on 
speculation, intuition, or rumor or is inherently implausible. 
But  testimony  based  on  first‐hand  experience  is  none  of 
those  things.”  Darchak  v.  City  of  Chi.  Bd.  of  Educ.,  580  F.3d 
622,  631  (7th  Cir.  2009)  (citation  and  internal  quotation 
marks  omitted).  Plaintiffs’  claims  are  based  on  first‐hand 
experience: Alexander and Rogers worked at Casino Queen 
for  18  and  15  years  respectively,  providing  a  basis  for  their 
statements  (in  the  record)  that  they  were  reassigned  up  to 
twice per week, that these reassignments often took them to 
completely  different  and  less  lucrative  areas  of  the  casino 
floor,  and  that  these  reassignments  hurt  them  financially. 
Plaintiffs’ alleged losses are admittedly estimates, but based 
on  their  extensive  experience,  they  were  able  to  quantify 
their  daily  tips  ($40  to  $160  for  Rogers,  and  $75  to  $150  for 
Alexander),  assert  the  frequency  of  their  reassignments  (up 
to  twice  per  week),  and  estimate  the  daily  impact  of  these 
reassignments  ($50  per  day).  At  this  stage,  that  suffices. 
Plaintiffs have sufficient evidence of an adverse employment 
action to get to a jury. 
           ii. Similarly situated employee 
    The remaining requirement in establishing a prima facie 
case of race discrimination is that plaintiffs demonstrate that 
at  least  one  similarly  situated  employee,  outside  of  their 
protected class, was treated more favorably than they were. 
A  similarly  situated  employee  must  be  “directly 
comparable”  to  plaintiffs  “in  all  material  respects.” 
Abuelyaman v. Ill. State Univ., 667 F.3d 800, 810 (7th Cir. 2011) 
No. 12‐3696                                                           15      

(citation  omitted).  This  is  a  “common‐sense”  analysis,  “not 
an  …  inflexible  requirement  that  requires  near  one‐to‐one 
mapping between employees.” Humphries v. CBOCS W., Inc., 
474  F.3d  387,  405  (7th  Cir.  2007),  aff’d,  553  U.S.  442  (2008). 
We  consider  all  relevant  factors  in  making  this 
determination,  including  whether  the  similarly  situated 
employee  held  the  same  position,  had  the  same  supervisor, 
was  subject  to  the  same  standards,  and  engaged  in  similar 
conduct. Id. 
    In  this  case,  white  cocktail  waitresses  are  “directly 
comparable”  to  the  plaintiffs  in  all  material  respects:  they 
held the same position; Carey supervised and assigned work 
to all cocktail waitresses, and was responsible for discipline 
for  all  cocktail  waitresses;  the  CBA  “govern[ed]  the  terms 
and conditions of employment of all Casino Queen Cocktail 
Waitresses”;  and  the  white  waitresses’  relevant  conduct  is 
quite  similar  as  well.  Plaintiffs  allege  that  white  cocktail 
waitresses  received  systematically  better  treatment  because 
the  white  cocktail  waitresses  (1)  were  reassigned  to  higher 
tip areas each week, even though they were often less senior; 
(2) were repeatedly disciplined more favorably (e.g., Brandie 
eating food at work, or Kim Lay being allowed to arrive late 
42  times  in  a  one‐year  period  where  she  would  have  been 
fired  if  she  had  been  disciplined  nine  of  those  times); 
(3) were  treated  better  with  respect  to  privileges  such  as 
restroom  breaks  and  requests  for  vacation  and  personal‐
days;  and  (4)  were  permitted  to  work  for  two  weeks  after 
submitting notice of their resignation, enabling them to earn 
more  through  tips  (e.g.,  Brandie,  Kim  Turner,  and  Kim 
Gann). Plaintiffs therefore make out a prima facie case. 
     
16                                                         No. 12‐3696 

          iii. Legitimate, non‐discriminatory reason 
    The  burden  now  shifts  to  Casino  Queen  to  articulate  a 
legitimate,  nondiscriminatory  reason  for  plaintiffs’ 
treatment. With respect to disciplinary issues, Casino Queen 
argues  that  it  simply  disciplined  plaintiffs  for  violations  of 
company policy. With respect to floor reassignments, Casino 
Queen  relies  on  the  account  of  Kelly  Carey,  the  plaintiffs’ 
supervisor. Carey claims that floor reassignments were done 
in  a  race‐neutral  fashion  according  to  various  preexisting 
floor  plans—not  according  to  the  CBA.  Plaintiffs  say  they 
have  never  seen  these  “reassignment  floor  plans,”  nor  had 
they  heard  of  them  until  this  lawsuit.  Carey  added  that, 
pursuant to these preexisting plans, waitresses “absorb[ed]” 
other areas when a waitress was absent. Plaintiffs reply that 
“absorbing”  implies  adding  contiguous  areas,  whereas 
plaintiffs were moved from one area of the casino floor to an 
entirely  different  one.  The  reassignment  plan  diagrams 
appear  to  support  plaintiffs’  testimony  because  they  show 
plans  for  adding  contiguous  areas  of  the  casino  floor. 
Furthermore,  it  is  quite  difficult  to  imagine  that  pre‐
arranged,  race‐neutral  plans  would  produce  reassignments 
whereby  African‐American  cocktail  waitresses  “almost 
always”  received  low‐tip  areas  while  white  waitresses 
consistently  benefited.  At  this  stage,  we  must  credit  the 
plaintiffs’  account.  And  in  any  event,  this  potentially  after‐
the‐fact  justification  could  be  merely  a  pretext  for 
discrimination.  See  Futrell  v.  J.I.  Case,  38  F.3d  342,  349  (7th 
Cir. 1994). The jury is the appropriate body to resolve these 
credibility disputes. See Williams v. City of Chi., 733 F.3d 749, 
752 (7th Cir. 2013). Accordingly, we conclude that plaintiffs 
have established a race discrimination claim. 
No. 12‐3696                                                         17      

   C. Hostile work environment 
    Plaintiffs next allege that Casino Queen created a hostile 
work environment by subjecting them to unfair suspensions, 
financially  harmful  floor  reassignments,  unjustified  write‐
ups,  and  unusually  close  supervision.  Plaintiffs  state  that 
Casino  Queen  knew  about,  but  failed  to  remedy,  their 
complaints of race discrimination.  
    Title VII’s general prohibition against race discrimination 
by  employers  includes  a  prohibition  against  creating  a 
“hostile or abusive work environment.” Adusumilli v. City of 
Chi.,  164  F.3d  353,  361  (7th  Cir.  1998)  (citation  omitted). 
Specifically,  Title  VII  is  violated  when  “the  workplace  is 
permeated  with  discriminatory  intimidation,  ridicule,  and 
insult,  that  is  sufficiently  severe  or  pervasive  to  alter  the 
conditions of the victim’s employment and create an abusive 
working environment.” Mendenhall v. Mueller Streamline Co., 
419  F.3d  686,  691  (7th  Cir.  2005)  (quoting  Harris  v.  Forklift 
Sys.  Inc.,  510  U.S.  17,  21  (1993)).  “An  actionable  hostile 
environment claim requires the plaintiff to prove: (1) that the 
work  environment  was  both  subjectively  and  objectively 
offensive; (2) that the harassment was based on membership 
in  a  protected  class;  (3)  that  the  conduct  was  severe  or 
pervasive; and (4) that there is a basis for employer liability.” 
Id. The factors that we may consider in deciding whether the 
environment  is  hostile  include  “the  frequency  of  the 
discriminatory conduct; its severity; whether it is physically 
threatening  or  humiliating,  or  a  mere  offensive  utterance; 
and  whether  it  unreasonably  interferes  with  an  employee’s 
work performance.” Id. (quoting Harris, 510 U.S. at 23). 
    Plaintiffs’  allegations  are  serious,  but  they  do  not  quite 
rise to the level required to meet this test. See, e.g., Scruggs v. 
18                                                         No. 12‐3696 

Garst  Seed  Co.,  587  F.3d  832,  840  (7th  Cir.  2009)  (“To  rise  to 
the  level  of  a  hostile  work  environment,  conduct  must  be 
sufficiently  severe  or  pervasive  to  alter  the  conditions  of 
employment  such  that  it  creates  an  abusive  working 
environment.”) (emphasis added). We assume that this work 
environment  was  subjectively  offensive,  that  the 
objectionable  conduct  was frequent,  and that Casino Queen 
did  little  to  respond  to  complaints  of  discrimination.  But 
plaintiffs  have  not  shown  enough  to  prove  that  their  work 
environment  was  “objectively  offensive.”  This  work 
environment  was  not  physically  threatening,  nor  was  it 
openly  racist,  nor  did  it  unreasonably  interfere  with 
plaintiffs’  performance.  See  Gentry  v.  Export  Packaging  Co., 
238  F.3d  842,  851  (7th  Cir.  2001)  (holding  it  was  reasonable 
for the jury to find a hostile work environment where, due to 
her  immediate  supervisor’s  alleged  sexual  harassment,  the 
plaintiff  “found  it  hard  to  concentrate  on  her  work,”  hated 
her  job,  “often  cried  when  she  went  to  work,”  and  “was 
treated  for  anxiety  and  depression”).  Indeed,  in  her 
deposition,  Alexander  said  that  she  liked  everything  about 
her job except Carey; if Carey had been fired, Alexander says 
that  she  would  not  have  filed  this  lawsuit.  Because  “[t]he 
evidence is insufficient to show a workplace permeated with 
discriminatory ridicule, intimidation, and insult,” we affirm 
the  district  court’s  grant  of  summary  judgment.  Luckie  v. 
Ameritech Corp., 389 F.3d 708, 714 (7th Cir. 2004). 
    D. Retaliation 
   Alexander  and  Rogers’  final  allegation  is  that  Casino 
Queen  unlawfully  retaliated  against  them  by  reassigning 
them  to  less  lucrative  areas  of  the  casino  floor,  wrongly 
terminating  Alexander  (even  though  she  was  ultimately 
No. 12‐3696                                                           19      

reinstated),  removing  the  high‐tip  dollar  slots  from 
Alexander’s  assigned  area,  not  permitting  Rogers  to  work 
for  two  weeks  after  submitting  her  resignation  notice,  and 
Gramaglia’s  accusing  Alexander  of  insubordination  and 
sending  her  home  for  the  day  after  Alexander  complained 
about discriminatory floor assignments. 
    Like a discrimination claim, a claim of retaliation may be 
established  through  the  direct  or  indirect  method  of  proof. 
Plaintiffs proceed under the indirect method, which “mirrors 
that  for  discrimination.”  Davis  v.  Con‐Way  Transp.  Cent. 
Express, Inc., 368 F.3d 776, 788 (7th Cir. 2004); see also Brown 
v.  Advocate  S.  Suburban  Hosp.,  700  F.3d  1101,  1106  (7th  Cir. 
2012).  Specifically,  plaintiffs  must  show  that  they 
“(1) engaged in a statutorily protected activity; (2) met [their] 
employer’s  legitimate  expectations;  (3)  suffered  an  adverse 
employment  action;  and  (4)  [were]  treated  less  favorably 
than  similarly  situated  employees  who  did  not  engage  in 
statutorily protected activity.” Turner v. The Saloon, Ltd., 595 
F.3d  679,  688  (7th  Cir.  2010)  (citation  omitted).  Under  this 
method, plaintiffs “need not show even an attenuated causal 
link.” Rhodes v. Ill. Dep’t of Transp., 359 F.3d 498, 508 (7th Cir. 
2004)  (citation  omitted).  If  plaintiffs  can  establish  a  prima 
facie  case,  the  burden  then  shifts  to  Casino  Queen  to 
produce  a  non‐discriminatory  reason  for  its  employment 
action.  Nichols  v.  S.  Ill.  Univ.‐Edwardsville,  510  F.3d  772,  785 
(7th  Cir  2007).  If  Casino  Queen  meets  its  burden  of 
production,  then  plaintiffs  must  “demonstrate  that  [Casino 
Queen’s] proffered reason is pretextual.” Id. In this case, the 
parties  agree that plaintiffs engaged  in  statutorily protected 
activity. Given that the rest of our retaliation analysis (under 
the  indirect  method)  “mirrors”  our  discrimination  analysis 
(under the indirect method), Davis, 368 F.3d at 788, we find 
20                                                                 No. 12‐3696 

that plaintiffs satisfy their burden here as they did there.3 We 
therefore reverse and remand on the issue of retaliation. 
                                        III. Conclusion 
   For  the  foregoing  reasons,  we  AFFIRM  as  to  the  hostile 
work environment claim, but  REVERSE  and REMAND as to the 
race discrimination and retaliation claims. 




                                                 
3  Again,  the  first  two  requirements  of  the  prima  facie  case  are  not  in 

dispute.  With  respect  to  the  third  requirement,  plaintiffs  have  alleged, 
inter alia, frequent removal from their high‐tip areas of the casino floor 
in  favor  of  white  waitresses;  Alexander’s  wrongful  termination,  which 
cost  her  seven  days’  worth  of  tips;  Casino  Queen’s  removing  high‐tip 
dollar  slots  from  Alexander’s  assigned  area;  and  Rogers’  losing  the 
opportunity  to  earn  two  weeks’  worth  of  tips  after  she  submitted  her 
notice of resignation. Based on plaintiffs’ estimates of their daily tips ($75 
to  $150  for  Alexander,  and  $40  to  $160  for  Rogers),  several  of  these 
allegations likely cost plaintiffs several hundred dollars, if not more. The 
loss  of  such  a  significant  portion  of  plaintiffs’  income  was  clearly  “a 
decision causing a significant change in benefits.” Lewis, 496 F.3d at 653. 
For  the  reasons  explained  above,  plaintiffs  also  meet  the  similarly 
situated requirement, and the jury is the appropriate body to resolve the 
disputes  of  fact  regarding  Casino  Queen’s  proffered  reasons  for  these 
decisions.